DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/07/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 8-16, 24, 25, and 28-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the 
Claim 1 recites “wherein the substrate body is made of a polymer-based material” and Applicant indicates that support can be found in paragraph [0001] of provisional patent 62/577,490. Paragraph [0001] of provisional patent 62/577,490 indicates that “The TEC is embedded in the substrate, which is made of materials such as laminate, ceramic, liquid crystal polymer, or the like.” While there is support for the substrate being formed of liquid crystal polymer, no other polymers are mentioned, therefore Applicant does not have support for any polymer-based material.
 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 5, 8, 9, 10, 14, 16, 24, 25, and 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu (US 6,424,533) in view of Ogawa (US 2020/0006617 A1) in view of Kuroyanagi (US 2006/0219286 A1).
Regarding claims 1, 2, 14, 16, 24, 25, 28, 29, and 30, Chu an apparatus comprising (Fig. 2A and Fig. 2B and Fig. 3A), C4/L63-C6L5):
a substrate body (28 and 20, see Fig. 3A) having a top surface and a bottom surface (can either be bottom surface of 20 or bottom surface of 28) that is opposite the top surface of the substrate body;
a heat generating electrical element (see Fig. 3A, 14, IC Circuit)
	a thermoelectric cooler (TEC, 30) embedded in the substrate body (28), wherein;

the top-side plate has a top surface and a bottom surface that is opposite the top surface of the top-side plate, and the bottom-side plate has a top surface and a bottom surface that is opposite the top surface of the bottom-side plate, wherein the top surface of the top-side plate faces a same direction as the top surface of the substrate body, and the bottom surface of the top-side plate faces the top surface of the bottom-side plate.
Chu does disclose that an IC circuit (14) which requires cooling can be attached to the top side plate (see Fig. 3A).
However, Chu does not disclose that the IC circuit has an element contact pad which is formed on the top side plate of the thermoelectric device or a first contact pad, a second contact pad, a first via and a second via.
Ogawa discloses that contact pads (29a and 31a form one pad and 29b and 31b form another pad) for electrical connection to thermoelectric devices can be routed through insulating substrates through vias (35)  ([0098]-[0103]) so that power can be routed ([0089]).
In an additional embodiment Ogawa discloses a back-side conductor (118, see Fig. 11) can be formed which is later attached to a semiconductor element ([0095][0178]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of attachment and electrical connections of the IC circuit of modified Chu by forming an element contact pad that can be used to attach a 
Furthermore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the dimensions of the IC circuit of Chu so that it does not cover the entirety of the top surface the thermoelectric devices or extend horizontally over the substrate body of Chu because since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the positive and negative contact pads of the thermoelectric device of modified Chu by having them be routed from the bottom of the top plate substrate to the top plate as disclosed by Ogawa so that power can be easily routed to the contact pads to allow the thermoelectric cooler to operate.
With regards to the limitation “the substrate body is made of a laminate” the modification of Chu which includes metal contact pad layers on the substrate and vias 
Modified Chu now discloses that the element-contact pad is on the top surface of the top-side plate and exposed to an external space of the substrate body, wherein: 
the element-contact pad is configured to accommodate attachment of the heat-generating electrical element (internal circuit, 14, see first modification with Ogawa above) ,
the top-side plate is in thermal contact with the heat-generating electrical element, and the bottom-side plate (40) is in thermal contact with the bottom surface of the substrate body (19); and the top-side plate is configured to change temperature of the heat-generating electrical element (function of a thermoelectric cooler), and the bottom-side plate (40) is configured to transfer heat to or absorb heat from the bottom surface (19) of the substrate body (20 and 19) and wherein a bottom surface of the heat-generating electrical element (circuit) is directly attached to the element contact pad (modification with Ogawa).
With regards “the top-side plate is configured to change temperature of the heat-generating electrical element,” and “the bottom-side plate is configured to transfer heat to or absorb heat from the bottom surface of the substrate body”, modified Chu discloses that the element contact pad, top-side plate and bottom-side plate are made of material which are able to transfer heat and therefore will have the same function as instantly claimed, and furthermore Chu discloses that the thermoelectric device is designed to act as cooling device.

However, modified Chu does not disclose that the heat spreader body is formed from liquid crystalline polymer.
Kuroyanagi discloses that the heat exchanging members that thermoelectric elements can be embedded in and mounted heat spreading structures formed of a liquid crystalline polymer (see 10 in Figs. 4 and 5 [0027] and 20 of Figs. 3 and 6 [0035]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the substrate body of modified Chu to be formed of a liquid crystalline polymer because it an appropriate material to form a thermoelectric substrate that thermoelectric elements are embedded in and on and that also functions as a heat spreader as disclosed by Kuroyanagi because Kuroyanagi discloses it is an appropriate material to form a heat spreading substrate for thermoelectric elements.
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).	
Regarding claims 4, 5 and 10, modified Chu discloses all of the claim limitations as set forth above.
In addition, Chu discloses alternating p and n-type elements and also discloses that they are electrically coupled (C5/L12-25) however does not disclose the details. 

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the top-side plate and bottom-side plate of the thermoelectric device to provide a plurality of first and second conductors as disclosed by Ogawa because Chu discloses it is obvious to do so and will allow for the thermoelectric elements to be serially electrically interconnected.
Regarding the limitations of claim 5, please see the second modification of Chu with Ogawa done above in claim 1.
Regarding claim 8, modified Chu discloses all of the claim limitations as set forth above.
In addition, Chu discloses that the bottom surface of the bottom side plate comprises a bottom contact layer (19) formed on the bottom surface of the bottom-side plate (C5/L50-55, thin layer of solder).
Regarding claim 9, modified Chu discloses all of the claim limitations as set forth above.
In addition, Chu discloses that the apparatus further comprises a ground plane (20) formed on the bottom surface of the substrate body (28, see Fig. 3A), where the ground plane is coupled to the bottom contact layer (19) on the bottom surface of the bottom-side plate (See Fig. 3A).
Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu (US 6,424,533) in view of Ogawa (US 2020/0006617 A1) in view of Kuroyanagi (US 2006/0219286 A1) as applied to claims 1, 2, 4, 5, 8, 9, 10, 14, 16, 24, 25, and 28-30 above and in further view of Alley (US 2009/0072385 A1).
Regarding claims 2 and 3, modified Chu discloses all of the claim limitations as set forth above.
However, Chu does not disclose that the current can be reversed. 
Alley discloses that thermoelectric device can provide either heating or cooling to an IC chip in order to provide precise temperature control ([0058]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the current flow through the thermoelectric elements of Chu to provide either cooling or heating as disclosed by Alley because it will provide for precise temperature control of the IC chip.
Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu (US 6,424,533) in view of Ogawa (US 2020/0006617 A1) in view of Kuroyanagi (US 2006/0219286 A1) as applied to claims 1, 2, 4, 5, 8, 9, 10, 14, 16, 24, 25, and 28-30 above and in further view of Cauchy (US 2005/0126184 A1).
Regarding claims 11-13, modified Chu discloses all of the claim limitations as set forth above.
In addition, Chu discloses that the TCE is embedded in the substrate body via a peripheral sealing material (32, C5/L5-35).
However, Chu does not disclose that the sealing material fills gaps between the periphery of the TEC and the substrate body, such that the peripheral sealing material is configured to hold the TEC in place within the substrate body and ensure no moisture or gas are trapped within the TEC or that an underfill material that fills gaps in between the 
Cauchy discloses a peripheral sealing material and an underfill material (154) which occupies all of the space between a substrate (152) and a thermoelectric device ([0052)]. Cauchy discloses that this reinforces bonds between connectors and prevents moisture intrusion ([0053]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the sealing material of Chu by sealing the gaps between the TEC elements themselves and the TEC module and the substrate by using potting as disclosed by Cauchy because it would reinforce bonds between connectors and prevents moisture intrusion.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu (US 6,424,533) in view of Ogawa (US 2020/0006617 A1) in view of Kuroyanagi (US 2006/0219286 A1) as applied to claims 1, 2, 4, 5, 8, 9, 10, 14, 16, 24, 25, and 28-30 above and in further view of Burward-Hoy (US 5,637,921).
Regarding claim 15, modified Chu discloses all of the claim limitations as set forth above.
	However, Chu does not disclose wherein the top surface of the top-side plate is lower than the top surface of the substrate body to provide a recess, into which the heat-generating electrical element is assembled.
	Burward Hoy discloses a substrate body (212) and a thermoelectric device with a top-side plate (225) wherein the top surface of the top-side plate (225) is lower than the 
	 It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the substrate body (28) of Chu so that the substrate body extended past the top surface of the top-side plate as disclosed by Buward-Hoy because doing so will allow for a recess to be formed and the IC chip can be placed within the recess would provide a greater degree of protection and furthermore such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because of the new grounds of rejection required due to the amendment which contains the subject matter that Applicant specifically argues.
Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 517-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVINA PILLAY
Primary Examiner
Art Unit 1726



/DEVINA PILLAY/Primary Examiner, Art Unit 1726